--------------------------------------------------------------------------------

Exhibit 10.1


Intersil Corporation
1001 Murphy Ranch Road
Milpitas, CA 95035


 December 20, 2011


David B. Bell
Intersil Corporation
1001 Murphy Ranch Road
Milpitas, CA 95035


RE:           First Amendment to Employment Agreement


Dear Mr. Bell:


The following confirms our desire to amend your employment agreement with
Intersil Corporation (the “Company”), dated as of May 4, 2010 (the “Employment
Agreement”).


In consideration of your past and continued service to the Company and the
mutual covenants and agreements contained in this first amendment to the
Employment Agreement (the “Amendment”), the Company and you hereby agree,
intending to be legally bound, as follows:


1.      Section 1(a) of the Employment Agreement is hereby amended and restated
in its entirety to read as follows:


“You will continue to be employed by Intersil pursuant to the terms of this
Agreement as its President and Chief Executive Officer until May 4, 2013, unless
sooner terminated in accordance with Section 6 hereof (the “Term of
Employment”).  Thereafter, and unless your employment was terminated earlier in
accordance with Section 6 hereof, you shall continue to be employed by Intersil
on an at-will basis.”


2.      The second to last paragraph of Section 6(e) of the Employment Agreement
is hereby amended and restated in its entirety to read as follows:


“In no event shall the expiration of the Term of Employment constitute
Termination without Cause, an Involuntary Termination or Termination for Death
or Disability; provided, however, that in the event that you continue to be
employed by Intersil on an at-will basis following the expiration of the Term of
Employment, then, upon your Termination without Cause or Involuntary Termination
after the expiration of the Term of Employment (and unless otherwise
specifically provided in an award agreement) (a) your unvested options and DSUs
(other than any such options and DSUs subject to performance-based vesting)
shall fully vest and (b) your unvested performance-based options, PDSUs and
other performance-based equity awards shall become vested, but only to the
extent of the achievement of the relevant performance measures through the last
day of the fiscal quarter immediately preceding the date on which the
Termination without Cause or Involuntary Termination, as the case may be, occurs
(or through such other date as may be provided in the applicable award
agreement).”


3.      The first sentence of Section 10(a) of the Employment Agreement is
hereby amended and restated in its entirety to read as follows:


“During your employment with Intersil and for two years thereafter, and as a
condition of Intersil’s obligation to pay you any amounts or benefits under
Section 7 (if applicable), you will not engage in any activity which is directly
competitive with the business of Intersil or its subsidiaries and you will not,
on behalf of yourself or any third party, solicit or attempt to induce any
employee of Intersil or its subsidiaries to terminate his or her employment with
Intersil or its subsidiaries.”


4.      Section 12(k) of the Employment Agreement is hereby amended and restated
in its entirety to read as follows:


Certain Incentive Compensation Matters. “Notwithstanding any other provision of
this Agreement, you agree to be subject to the terms of the Intersil Corporation
Incentive-Based Compensation Clawback Policy adopted by Intersil on November 1,
2011 (as amended from time to time).


5.      A new Section 12(l) is hereby added to the Employment Agreement to read
as follows:


“The last two paragraphs of Section 6(e) and the provisions of Sections 9, 10,
11 and 12 shall survive the termination or expiration of the Term of
Employment.”


6.      Except as amended hereby, the Employment Agreement shall continue in
effect in accordance with its terms.


Please indicate your acceptance of the above Amendment by signing below in the
space indicated.



     
Very Truly Yours,
     
INTERSIL CORPORATION
               
By:
/s/ Thomas C. Tokos
     
Name:
Thomas C. Tokos
     
Title:
Sr. Vice President, General Counsel and Secretary
                                   
/s/ Dave B. Bell
     
Dave B. Bell




--------------------------------------------------------------------------------